Citation Nr: 0907357	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-07 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to January 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In that decision, the RO awarded service 
connection for PTSD at a 30 percent disability rating, 
effective from August 31, 2004.  During the pendency of the 
appeal, the RO increased the evaluation for PTSD to 50 
percent in an August 2007 rating decision, effective August 
31, 2004.  

Because less than the maximum available benefit for a 
schedular PTSD rating was awarded the issue is properly 
before the Board.  See Fenderson v. West, 12 Vet. App. 116 
(1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, 
the Board will address whether a rating in excess of 50 
percent is warranted for the entire appeal period.


FINDING OF FACT

The evidence of record shows that the Veteran suffers from 
anxious affect and depressed mood, nightmares, flashbacks, 
inability to concentrate with a shortened attention span and 
short term memory problems, but does not show that the 
symptomatology associated with the Veteran's service-
connected PTSD more closely approximates occupational and 
social impairment with deficiencies in most areas or total 
occupational and social impairment due to such symptoms as:  
suicidal ideation, obsessional rituals, illogical speech, 
impaired impulse control, spatial disorientation, inability 
to establish and maintain effective relationships, gross 
impairment in thought processes or communication; persistent 
delusions, grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation as to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.





CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for 
the Veteran's service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in October 2004 and May 2008 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The May 2008 letter provided this notice to the 
Veteran.

The Board observes that the October 2004 letter was sent to 
the Veteran prior to the March 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the May 2008 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2008), and Dingess, supra, and after the notice was 
provided the case was readjudicated and an August 2008 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  

Furthermore, with regard to the claims of entitlement to 
initial evaluations, the Court has held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Once the Veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the duty to assist and 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2008); Dingess, 19 
Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claims.  Based on the above 
analysis, the notice requirements for the initial rating 
claims have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have VA and private treatment records, and the Veteran has 
been afforded VA examinations in connection with his claim, 
the respective reports of which are of record.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).  For reasons discussed in 
more detail below, the Board finds that the competent 
evidence demonstrates that the Veteran's service- connected 
disability did not undergo an increase in severity sufficient 
to warrant a staged rating during the relevant appeal period.  
As such, the Board will discuss the Veteran's PTSD 
symptomatology in relation to the applicable rating criteria 
for the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  Under that diagnostic 
code, a 10 percent rating is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2007). 

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for a 50 percent evaluation, but 
no more, for PTSD.  The Board notes that the competent 
medical evidence of record for the period of January 2005 to 
August 2008, including private counseling reports and January 
2005, December 2006, and June 2008 C&P psychological 
examinations, shows that the Veteran's mental health 
examiners have routinely characterized his mood as depressed 
and his affect as anxious, and that the Veteran has 
difficulty dealing with his military experiences.  The Board 
notes that the Veteran suffers from nightmares and flashbacks 
that affect his ability to sleep.  The Board notes that the 
Veteran is currently taking medication for his PTSD and for 
his sleeping problems, which has been shown to have a 
positive effect.  The Board notes that in private examination 
reports dating from April 2006 to November 2007, the Veteran 
presented initially with a depressed mood and unhealthy 
coping skills, while later reports indicated that his affect 
was bright and his mood was pleasant.  The Veteran's status 
seemed to change in relation to the current circumstances in 
his family and work life, with the Veteran presenting as very 
depressed after the loss of his job and following his son's 
divorce, but later presenting with bright affect and 
hopefulness after obtaining a job he really liked.  The July 
2008 C&P psychological examination report, as well as the 
August 2008 psychiatry attending report, indicates that the 
Veteran's PTSD is characterized by a mildly anxious and 
constricted but appropriate mood, good hygiene, normal 
speech, good recent and remote memory, and good judgment and 
insight, no hallucinations or delusions, and no suicidal or 
homicidal ideations.  However the examiners do note that the 
Veteran suffers from recurring nightmares and flashbacks that 
cause difficulty in sleeping.  Previous C&P psychological 
examinations dated in January 2005 and December 2006 also 
note that the Veteran suffers from nightmares, flashbacks, a 
lack of energy or motivation, and difficulty concentrating, 
especially following group therapy sessions.  The Veteran 
notes one particular incident where he had a minor car 
accident following a session because he was so distracted by 
the thoughts stirred up in the session.  The foregoing 
symptoms, with the exception of the inability to adapt to 
stressful situations, indicate a 50 percent disability rating 
and therefore the Board finds that a 50 percent disability 
rating is appropriate for the entire appeal period.

Additionally, the Board notes that, with medication, the 
Veteran's symptoms seem to be improving.  The Veteran 
presents as less anxious and less depressed in later 
evaluation reports.  The competent evidence does indicate 
that the Veteran does suffer from an inability to cope with 
stressful situations; however, he seems to benefit greatly 
from the use of medication and attendance at group therapy 
sessions.  

As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, a symptom which 
suggests a 50 percent rating or higher, the Board notes that 
the Veteran is currently employed as a project engineer in a 
construction company.  Prior to his current job, he was let 
go from a job at a fertilizer plant, after being demoted 
because he was unable to be confrontational when necessary.  
He worked for the fertilizer plant for more than six years.  
Prior to that job, the Veteran was employed for 29 years by 
the same employer until the factory closed.  While the 
Veteran does not appear to be incapable of establishing and 
maintaining work, his irritability and occasional outbursts 
have caused difficulties in his work environment. 

Nevertheless, as noted above, the overall symptomatology 
associated with the Veteran's PTSD does not more closely 
approximate the schedular criteria required for the next 
higher 70 percent disability rating.  The medical evidence 
does not show that the Veteran has experienced spatial 
disorientation or shown neglect of personal appearance or 
hygiene due to his service-connected PTSD.  Rather, the 
examiner at the June 2008 C&P psychiatric examination noted 
that the Veteran is oriented, shows normal hygiene and 
appearance when he presented for examination.  The medical 
evidence additionally does not show that the Veteran exhibits 
speech that is intermittently illogical, obscure, or 
irrelevant as a result of his PTSD, his speech is described 
as normal.  The private and VA examination reports state that 
ritualistic obsession, delusions and hallucinations are 
absent. The Board further notes that the Veteran does not 
present with any suicidal or homicidal ideations.  While the 
Board acknowledges that the Veteran has expressed having 
fantasies about not waking up and wondering if things would 
be better if he was not around, the Veteran also states that 
he would never consider suicide as it is against his 
religious beliefs.  Additionally, while the Veteran states 
that he socializes very little, and has no close friends, he 
has not shown an inability to establish and maintain 
effective relationships as shown by his close relationships 
with his wife, children and grandchildren, as well as active 
participation in his church.  

The Board further observes that the next higher rating is not 
warranted because the competent evidence of record does not 
demonstrate that the Veteran's symptomatology most closely 
approximates a 100 percent evaluation or higher.  In this 
regard, the Board notes that the Veteran's medical records do 
not contain evidence which supports a finding that he has 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation as to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  Accordingly, his overall symptomatology more closely 
approximates the schedular criteria for the 50 percent 
disability rating.

Additionally, the Board notes that the Veteran was assigned a 
GAF score of 58 by the July 2008 C&P examiner and a score of 
60 by the January 2005 C&P examiner, both of which indicate 
that the Veteran has some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  However, the Board acknowledges that the December 
2006 C&P examiner assigned a GAF score of 46 which indicates 
that the Veteran has some serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Upon review of the 
competent evidence, the Board finds that the GAF scores of 58 
and 60 are more consistent with the medical evidence of 
record that addresses the Veteran's actual symptoms and level 
of functioning.  The Board notes that the medical evidence 
more typically exhibits moderate symptoms or moderate 
difficulty in social functioning as indicated by the July 
2008 C&P and January 2005 C&P.  Accordingly, such 
characterization more closely approximates the schedular 
criteria associated with the currently assigned 50 percent 
evaluation for his PTSD.

In sum, the evidence of record demonstrates that the Veteran 
successfully maintains familial and work relationships.  
Although the Veteran reports irritability problems and some 
lack of impulse control, as stated above, there is no 
indication that the Veteran has ever become violent.  The 
record also demonstrates that he is able to function 
independently, and has no delusions or cognitive impairment.  
He does, however, exhibit a depressed mood, anxiety, and 
chronic sleep impairment due to nightmares and flashbacks.  
Based on the foregoing, the Board finds that the Veteran's 
PTSD more closely approximates the criteria for a 50 percent 
rating for the entire appeal period and entitlement to an 
increased rating on a schedular basis is therefore 
unwarranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  
The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence does not show that symptomatology associated 
with the Veteran's PTSD more nearly approximates the 
schedular criteria associated with a higher rating at any 
time relevant to the appeal period.  Therefore the currently 
assigned 50 percent rating is appropriate for the entire 
appeal period.

Finally, the Board notes that there is no evidence of record 
that the Veteran's PTSD warrants a rating higher than 50 
percent on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2008).  Any limits on the Veteran's employability 
due to his PTSD have been contemplated in the above stated 
ratings under Diagnostic Code 9411.  The evidence also does 
not reflect that the Veteran's PTSD has necessitated any 
frequent periods of hospitalization or caused marked 
interference with employment.  Thus, the record does not show 
an exceptional or unusual disability picture not contemplated 
by the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Since application of 
the regular schedular standards is not rendered impracticable 
in this case, the Board is not required to refer this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a disability rating higher than 50 percent for the 
Veteran's service-connected PTSD.  As such, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased initial evaluation for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


